DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10 and 19-20) in the reply filed on 5/26/2022 is acknowledged. Claims 11-18 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brookes et al. (US 9,581,712 B2), as cited by Applicant.
Brookes et al. teaches a method, comprising: (i) towing, via a first marine survey vessel [105], a plurality of streamers [100] along a first survey route; and (ii) towing, via a second marine survey vessel [125], a source [130] along a second survey route that periodically passes over the first survey route (see Fig. 3A-3G). As seen in the figures, the second marine survey vessel traverses a longer, non-linear distance than the first marine survey vessel moving along a linear path at a first average speed. Although not expressly disclosed, the second marine survey vessel would clearly have to travel at a greater average speed than the first average speed of the first marine survey vessel simply to keep up with the first marine survey vessel. 
	Further, although Brookes et al. do not disclose conducting a multi-azimuth acquisition, they do teach conducting an additional, more detailed seismic survey (Fig 12, and col. 11, lines 15-20). Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to adapt the marine survey technique taught by Brookes et al. for conducting a more detailed seismic survey such as the multi-azimuth acquisition. Such an adaptation would have allowed one to obtain high quality seismic datasets, thereby resulting in a robust seismic data acquisition within a shorter timeframe and at a lower cost.
Re claim 6, towing the source comprises towing the source near a tail of the plurality of streamers (col. 7, lines 1-5).
Re claim 7, towing the source comprises towing the source over the plurality of streamers (see Fig. 3A-3G).
Re claim 8, the second survey route comprises one of the group of survey routes including: a zigzag route; a racetrack route; and a sinusoidal route.
Re claims 9 and 10, the method further comprises towing, via the first marine survey vessel, an additional source (col. 3, lines 60-61), which would require actuating the additional source along the first survey route, while the source is actuated near-continuously along the second survey route.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brookes et al. (US 9,581,712 B2), as described above, and further in view of Drange et al. (US 9,494,429 B2)
Brookes et al. teaches a method of towing a plurality of streamers along a first survey route, but do not disclose using a drag control device for maintaining a desired profile for the streamers.

Drange et al. disclose connecting a drag control device [160] to a plurality of streamers for generating suitable drag in order to maintain a desired profile for each streamer (Fig 1, and col. 5, lines 37-40).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide each streamer of Brookes et al. with a drag control device, as taught by Drange et al. Having such an arrangement would have helped generate adequate drag in order to maintain a desired profile for the streamers, thereby improving the quality of data acquisition. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brookes et al. (US 9,581,712 B2), as described above, and further in view of Dudley et al. (US 10,254,423 B2)
Brookes et al. teaches a method of conducting marine geophysical survey using first and second marine survey vessels, but do not disclose a mechanism of controlling the second marine survey vessel via the first marine survey vessel.
Dudley et al. teaches a method of conducting marine geophysical survey using first and second marine survey vessels, wherein the second marine survey vessel is controlled via the first marine survey vessel (see Fig 12; col. 11, lines 59-67, col. 12, lines 1-12; and col. 20, lines 22-31).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide Brookes et al. with a control mechanism to control the second marine survey vessel via the first marine survey vessel, as taught by Dudley et al. Having such an arrangement would have allowed multiple second survey vessels to be simultaneously controlled in an easy and efficient manner. 



Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brookes et al. (US 9,581,712 B2), as described above, and further in view of Solheim et al. (US 9,594,181 B2)
Brookes et al. teaches a method of obtaining geophysical data from a marine survey using a plurality of streamers, but do not disclose processing the geophysical data to generate the geophysical data product; and recording the geophysical data product on a non-transitory machine-readable medium, thereby creating the geophysical data product.
Solheim et al. teach (see Fig 8-10; col. 13, lines 63-64; and col. 16, lines 7-13) a method of obtaining geophysical data from a marine survey, processing the geophysical data to generate the geophysical data product; and recording the geophysical data product on a non-transitory machine-readable medium, thereby creating the geophysical data product. (Note: Solheim et al. also teach (col. 9, lines 13-15) that the drag created on the streamer by a deflector [306] and a tail buoy [309] helps maintain a shape of the streamer 
It would have been obvious to a person skilled in the art before the effective filing date of the invention to further process the acquired geophysical data of Brookes et al., either offshore or onshore, with a method taught by Solheim et al. Having such a mechanism would have enabled creation of a data product that could be commercially marketed to multiple user for profit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muyzert et al. (US 9,013,952), Janiszewski et al. (US 8,780,669), MacNeill et al. (US 8,547,784), Tilley et al. (US 3,806,863) each shows a source vessel that intersects a survey route of a streamer-towing vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617